Citation Nr: 9919055	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1997, the RO denied the claim of entitlement to service 
connection for PTSD.  

The Board notes that the issue of entitlement to service 
connection for PTSD was originally denied in August 1990 and 
again in January 1993.  A claim may not be reopened after a 
final denial unless new and material evidence is submitted.  
In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD in January 1993.  

2.  The evidence added to the record since the January 1993 
rating decision, by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1993 rating decision 
wherein the RO denied the claim of service connection for 
PTSD is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the January 1993 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for PTSD is reported below.

There were no complaints of, diagnosis of or treatment for 
any mental disorder evidenced by the service medical records.  

The veteran's service personnel records show that he was a 
helicopter repairman who served in Vietnam from May 1971 to 
February 1972.  He did not receive any awards or decorations 
denoting participation in combat.  His record of service (DD-
214) shows his decorations include a Vietnam Service Medal.

A VA social summary dated in March 1990 included the notation 
that the veteran served in Vietnam at Phu Bai.  He never saw 
actual combat but was subjected to artillery fire on several 
occasions.  

The report of a May 1990 VA examination is of record.  The 
veteran reported that he had not been in actual combat but 
was subjected to artillery fire several times.  He had bad 
experiences because of his race.  The Axis I diagnoses were 
dysthymic disorder, major depressive disorder, and chronic 
PTSD.  The examiner noted that the veteran was affected by 
his experiences in the Army in a negative way.  


VA outpatient treatment records dated from February 1991 to 
October 1992 were received at the RO.  An October 1992 record 
includes a clinical assessment of PTSD symptoms.  

The RO denied the claim of entitlement to service connection 
for PTSD in January 1993.  It was noted that while the 
evidence of record showed that the veteran had been treated 
for PTSD, there was no evidence of record of a confirmed in-
service stressor.  The veteran was informed of the denial of 
service connection and of his procedural and appellate rights 
in January 1993.  He submitted a timely notice of 
disagreement in March 1993.  The RO mailed the veteran a 
statement of the case in August 1993 but he failed to perfect 
his appeal with the submission of a substantive appeal.  As 
such, the January 1993 rating decision became final in 
January 1994.  

The evidence added to the record since the January 1993 
rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported below.

On a statement dated in March 1993, the veteran reported that 
while in Vietnam he worked in an extremely hazardous area 
rearming helicopters.  He was subjected to enemy mortar, 
artillery and rocket attacks.  He participated in the removal 
of dead and wounded helicopter crew members and also had to 
clean up the helicopters after casualties.  He reported 
witnessing the instantaneous deaths of an E4 and an E5 who 
were accidentally killed by a rocket which malfunctioned.  
His compound located at Phu Bai received enemy fire several 
times per week.  

VA outpatient treatment records and Vet Center records were 
associated with the claims file subsequent to the January 
1993 rating decision.  The records, in pertinent part, 
evidence complaints of, diagnosis of and treatment for mental 
disorders including PTSD as well as rule out PTSD.  

On a PTSD evaluation summary dated in June 1996, the veteran 
reported being exposed to different traumatic situations 
including constantly seeing dead bodies being unloaded from 
helicopters, losing friends in helicopter crashes, being 
subjected to rocket and mortar fire, and witnessing the 
deaths of two men who were killed accidentally by a rocket 
misfire.  It was noted that psychological test results were 
consistent with a diagnosis of PTSD.  

On a statement received at the RO in April 1997, the veteran 
reported that the most significant traumatic experience he 
had was due to the dangerous conditions and burdensome 
responsibilities he had working as an attack helicopter load 
master on the flight line.  

A lay statement from the veteran's sister was received at the 
RO in September 1997.  She reported on changes she observed 
in the veteran upon his return from Vietnam.  

A lay statement from the veteran's brother was received at 
the RO in October 1997.  He reported on changes he observed 
in the veteran upon his return from Vietnam.  

On a statement received at the RO in December 1997, the 
veteran reported that he was subjected to racial prejudice 
while in Vietnam due to his Asian ancestry.  

A VA examination was conducted in April 1998.  The veteran 
reported that he was totally in fear when working on Cobra 
helicopters because everything on the Cobra was lethal.  He 
witnessed the deaths of two men accidentally killed by a 
rocket misfire.  His camp was subjected to mortar attacks.  
The pertinent diagnoses were dysthymia and PTSD.  It was the 
examiner's opinion that the veteran had been impacted by his 
experiences in Vietnam.  

The veteran submitted a newspaper article dated in July 1998 
which reported on problems he had with racism during active 
duty.  
                
On a statement dated in October 1998, the veteran reported 
that one of his in-service stressors was experiencing racism 
in Vietnam.  

In September 1998, the United States Armed Services Center 
for Research of Unit Records (USASCRUR) responded to the RO's 
request for confirmation of the veteran's in-service 
stressors.  Records from the unit which the veteran served 
with while in Vietnam were transmitted.  The unit records 
show that on September [redacted], 1971, two Americans, G.V.W. and 
K.J. were killed by a booby trap or mine.  The records 
further demonstrate that the veteran's unit incurred 
helicopter crewman casualties including some deaths.  

Associated with the claims file are two documents which 
contain information pertaining to the deaths of G.V.W and K.J 
from the Vietnam Veteran's Memorial.  G.V.W. died on 
September [redacted], 1971 in Quang Tri, South Vietnam.  The cause 
of death was reported to be non-hostile, helicopter non-crewman 
loss, crash on land.  K.L.J. died on September [redacted], 1971 in 
Quang Tri, South Vietnam.  The cause of death was reported to 
be non-hostile, ground casualty other accident.  Both 
soldiers had been members of the 101st Airborne Brigade.  

Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  

(1) a current, clear medical diagnosis of PTSD; 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 

(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.




If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  



In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. App. 
209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in January 1993.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.



When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for PTSD.  Following a review of the evidence and 
the January 1993 decision, the issue at hand is whether the 
veteran currently has a current, clear diagnosis of PTSD 
supported by credible evidence that claimed in-service 
stressors actually occurred with medical evidence of a causal 
nexus between current symptomatology and the specified 
claimed in-service stressor.  In January 1993, the RO 
determined that there was no evidence of record which would 
verify the veteran's claimed in-service stressors.  

The evidence added to the record since the January 1993 RO 
denial consists of numerous statements from the veteran 
regarding his claimed in-service stressors, lay statements 
from relatives, the report of an April 1998 VA examination, 
VA outpatient treatment records and Vet Center records, a 
newspaper article, information from the USASCRUR and two 
documents pertaining to Vietnam casualties.  These records 
contain diagnoses of PTSD which has been linked to the 
veteran's experiences in Vietnam.  However, none of the 
records provide verification of any of the veteran's claimed 
in-service stressors.  


A review of the evidence received since the January 1993 
rating decision shows that the veteran has reported the 
following stressors: the responsibilities and hazardous 
working conditions involved with arming helicopters; being 
subjected to enemy mortar, rocket and artillery attacks; 
assisting with the removal of dead and wounded helicopter 
crewmen and cleaning up helicopters after the casualties; 
witnessing the accidental deaths of an E4 and E5 who died as 
a result of a rocket malfunction; losing friends in 
helicopter crashes; and being subjected to racism while 
stationed in Vietnam.  

The Board finds that the evidence submitted by the veteran 
since the January 1993 rating decision does not verify any of 
his claimed in-service stressors nor does it provide 
sufficient information that would justify another attempt at 
stressor verification by the USASCRUR.  

The veteran has reported that he witnessed the simultaneous 
deaths of two soldiers (an E4 and an E5) as a result of a 
rocket malfunction.  The Board notes that the evidence from 
USASCRUR demonstrates that an E4 and an E5 died on September 
[redacted], 1971.  However, the unit records showed that the two 
soldiers died as a result of a booby trap explosion or a mine 
explosion.  There is no evidence demonstrating that the two 
soldiers died as a result of a rocket malfunction.  

The Board notes a discrepancy between the description of the 
soldiers deaths included in the unit records relayed by 
USASCRUR and the two documents containing information 
obtained from the Vietnam Veteran's Memorial.  However, none 
of the evidence of record shows that two soldiers were killed 
simultaneously in a rocket mishap as reported by the veteran.  
The Board further notes that the information from the Vietnam 
Veteran's Memorial showed that the two soldiers died in Quang 
Tri but the veteran reported that he was stationed at Phu 
Bai.  

The evidence received from USASCRUR does not show that the 
veteran was subjected to hazardous working conditions 
involved with arming helicopters.  The records are silent as 
to enemy mortar, rocket and artillery attacks.  The records 
also do not verify that the veteran was exposed to racism 
during active duty.

The evidence shows that the veteran's unit sustained 
casualties but it does not prove that the veteran was 
involved with assisting with the removal of dead and wounded 
helicopter crewmen and cleaning up helicopters after the 
casualties.  The veteran has not provided any information 
capable of verification pertinent to his claim that he had 
friends who were killed during the war.  The veteran has not 
provided any names, dates, unit designations or locations for 
any of his friends he claimed were killed.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Court also held that 
the duty to assist the veteran in the development of his 
claim is not a one-way street.  Id.

The Board notes that on the USASCRUR response dated in 
September 1998, USASCRUR reported that Army casualty files 
were arranged alphabetically and that the veteran had to 
supply full names, complete unit designation to the company 
level, a date as specific as possible, and a brief 
description of the incident in question.  The Board further 
notes the veteran has reported that he did not know the names 
of any of the casualties he witnessed.  Additional 
development by USASCRUR would be pointless without the 
requested information.  

The Board finds the evidentiary record is no better currently 
than it was prior to the January 1993 rating decision.  In 
this regard, the record remains devoid of verification of 
claimed stressors to support a diagnosis of PTSD.  The 
additional evidence obtained subsequent to the January 1993 
RO denial is not material to reopen the previously denied 
claim.  

For these reasons, the additional evidence does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim.  38 C.F.R. § 3.156.

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

